Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by over Eyal (US 9,794,160 B1) in view of Phillips (US 2014/0047001 A1).
As to claim 18, Eyal teaches a system comprising: a processor; and
a memory comprising machine readable instructions that when executed by the processor ( the hardware  may also include one or more computer programs or computer control logic algorithms, which may store in any of the memory units and storage units … perform various functions, col. 8, lines 4-34), cause the system to:
send a first instruction  (hardware may also include one or more computer programs or computer control logic algorithms, which may store in any of the memory units and storage units … perform various functions, col. 8, lines 4-34) to a Network Function Virtualization Infrastructure (VNFI) to use a first set of virtual machines to provide a first set of Virtual Network Function (VNF) components, the first set of virtual machines being supported by at a service may be using partial functionality of a VNF or may include one or more VNFs and/or one or more VNF instances forming a service sub-network (or interconnection model), A VNF may include the software program implementation of the function or feature or service. The term VNF instance (VNF-I) refers to a particular process or task executing the VNF program by a particular virtual machine or processor or computing facility and/or used by a particular customer (or subscriber, end-user, terminal or server, etc.), col. 4, lines 24-38; A service made of a chain or a group of VNFs 550 and their VNF instances 551 may have a similar list of requirements, or specifications, covering the service as a whole. Therefore, such requirements, or specifications, may imply, affect, or include, requirements, or specifications, regarding communication links between the VNFs 550 and/or the VNF instances 551. Such requirements, or specifications, may include bandwidth, latency, bit-error rate, and/or packet loss, etc. Such communication requirements or specifications may further impose deployment limitations, or constraints, requiring particular VNFs 550 and/or VNF instances 551 to reside in the same data-center, or within the same rack, or even in the same computing device, col. 14, lines 42-44);
send a second instruction  (hardware  may also include one or more computer programs or computer control logic algorithms, which may store in any of the memory units and storage units … perform to the VNFI to use one of the plurality of physical computing systems to directly support a set of second VNF components (Virtual machines may run on top of the module 434 may be a part of deployment optimization hardware unit 323 and a VNF may be run on one or more of module 433 and may enable a user to devise automatic such virtual machines, col.8,lines 5-5;It is noted that the VNFs 550 may be executed by two or more VNF instances 551, such as VNF 554, col. 13, line 62 – col.14, line 2; A service made of a chain or a group of VNFs 550 and their VNF instances 551 may have a similar list of requirements, or specifications, covering the service as a whole. Therefore, such requirements, or specifications, may imply, affect, or include, requirements, or specifications, regarding communication links between the VNFs 550 and/or the VNF instances 551. Such requirements, or specifications, may include bandwidth, latency, bit-error rate, and/or packet loss, etc. Such communication requirements or specifications may further impose deployment limitations, or constraints, requiring particular VNFs 550 and/or VNF instances 551 to reside in the same data-center, or within the same rack, or even in the same computing device, col. 14, lines 42-44). 
Eyal does not teaches send a second computing systems to support a set of second VNF components without a virtual machine between the set of second VNF components and the first one of the physical computing systems. However,  Philips teaches send a second instruction to support a set of some embodiments of the invention allow for communications between electronic devices with or without virtual agents associated with the users of such devices, with users not associated with virtual agents receiving conventional-type messages (e.g., text message, instant message, email message, web-based application, etc.), paragraphs [37]-[39]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate teaching of send a second computing systems to support a set of second VNF components without a virtual machine between the set of second VNF components and the first one of the physical computing systems as taught by Muskesh in to the modified of Eyal to  allow  for communications between electronic devices with or without virtual agents; thereby, improve system performance.

As to claim 19, Eyal teaches the system is further to determine that a third VNF component is to be deployed on either a second virtual machine or one of the plurality of physical computing systems (each VNF was on boarded and the software package provided by the vendors included specific test suites for VNF validation for pre and post instantiation. At this stage, each VNF can be automatically deployed and validated for correctness, col. 16, lines 6-15; deployment, when referring to software elements, such a VNFs and VNF instances, refers to the association between such software elements and hardware elements, col.4 , lines 62-64).

As to claim 20, Eyal teaches a third instruction to the VNFI implement the third VNF component on either the second virtual machine or the one of the plurality of physical computing systems (each VNF was on boarded and the software package provided by the vendors included specific test suites for VNF validation for pre and post instantiation. At this stage, each VNF can be automatically deployed and validated for correctness, col. 16, lines 6-15; deployment, when referring to software elements, such a VNFs and VNF instances, refers to the association between such software elements and hardware elements, col.4, lines 62-64; A service made of a chain or a group of VNFs 550 and their VNF instances 551 may have a similar list of requirements, or specifications, covering the service as a whole. Therefore, such requirements, or specifications, may imply, affect, or include, requirements, or specifications, regarding communication links between the VNFs 550 and/or the VNF instances 551. Such requirements, or specifications, may include bandwidth, latency, bit-error rate, and/or packet loss, etc. Such communication requirements or specifications may further impose deployment limitations, or constraints, requiring particular VNFs 550 and/or VNF instances 551 to reside in the same data-center, or within the same rack, or even in the same computing device, col. 14, lines 42-44).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195